An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Keith on 5/27/22.

The application has been amended as follows: 

	In claim 7, after “a linear alkyl chain substituted with one or more of” please delete “nitrogen”.
	In claim 7, after “alkyl group having 1 to 6 carbon atoms,” delete “a nitrogen containing group,”.
	In claim 15 please delete “claim 14” and insert therefore “claim 1”.
	In claim 15 please cancel “amine, amide,” and cancel “pyridine,” and cancel “, or imidazole group”.
	
The following is an examiner’s statement of reasons for allowance: For reasons consistent with that given in applicants’ response, the instant claims are neither taught nor suggested by the prior art.  The prior art fails to adequately teach or suggest the totality of the components found in claim 1 including a specific amino modified polysilox-ane in a particular amount, an emulsifier in a particular amount, water and the particular dicarboxylic acid and either an amino acid or 2-(dibutylamino)ethanol as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 1 is allowable. Claims 22 to 24, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Group I and Group II, as set forth in the Office action mailed on 7/6/20, is hereby withdrawn and claims 22 to 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Mgm
5/27/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765